Citation Nr: 1414758	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-02 097	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right hallux valgus.  

3.  Entitlement to an initial compensable disability rating for left hallux valgus.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, from January 2002 to December 2002, and from March 2003 to November 2003, with additional inactive duty time.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 RO decision.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran when further action on his part is required.


REMAND

In his January 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for December 2013.  Prior to the hearing, however, the Veteran's attorney wrote and requested a new, later, hearing date to allow for additional case development.  
     
The Veteran has a right to a hearing on appeal.  Therefore a remand is required to afford complete due process.  38 U.S.C.A. § 5107; 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a hearing before a Veterans Law Judge, providing the Veteran and his attorney with adequate notice of the scheduled date and time.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

